EXHIBIT 10.01

Glu Mobile Inc.

Amended and Restated 2007 Employee Stock Purchase Plan

Adopted by the Board of Directors on January 25, 2007

And AS Amended Through June 8, 2017

1.      Establishment of Plan.  Glu Mobile Inc. (the “Company”) proposes to
grant options for purchase of the Company’s Common Stock to eligible employees
of the Company and its Participating Corporations (as hereinafter defined)
pursuant to this Employee Stock Purchase Plan (this “Plan”).  For purposes of
this Plan, “Parent” and “Subsidiary” shall have the same meanings as “parent
corporation” and “subsidiary corporation” in Sections 424(e) and 424(f),
respectively, of the Internal Revenue Code of 1986, as amended (the “Code”), and
“Corporate Group” shall refer collectively to the Company and all its Parents
and Subsidiaries.  “Participating Corporations” are the Company and any Parents
or Subsidiaries that the Board of Directors of the Company (the “Board”)
designates from time to time as corporations that shall participate in this
Plan.  The Company intends this Plan to qualify as an “employee stock purchase
plan” under Section 423 of the Code (including any amendments to or replacements
of such Section), and this Plan shall be so construed.  Any term not expressly
defined in this Plan but defined for purposes of Section 423 of the Code shall
have the same definition herein.  A total of 9,333,333 shares of the Company’s
Common Stock is reserved for issuance under this Plan.  The number of shares
reserved for issuance under this Plan and the maximum number of shares that may
be issued under this Plan shall be subject to adjustments effected in accordance
with Section 14 of this Plan.

2.      Purpose.  The purpose of this Plan is to provide eligible employees of
the Company and Participating Corporations with a means of acquiring an equity
interest in the Company through payroll deductions, to enhance such employees’
sense of participation in the affairs of the Company and Participating
Corporations, and to provide an incentive for continued employment.

3.      Administration.  This Plan shall be administered by the Compensation
Committee of the Board or by the Board (either referred to herein as the
“Committee”).  Subject to the provisions of this Plan and the limitations of
Section 423 of the Code or any successor provision in the Code, all questions of
interpretation or application of this Plan shall be determined by the Committee
and its decisions shall be final and binding upon all Participants.  Members of
the Committee shall receive no compensation for their services in connection
with the administration of this Plan, other than standard fees as established
from time to time by the Board for services rendered by Board members serving on
Board committees.  All expenses incurred in connection with the administration
of this Plan shall be paid by the Company.

4.      Eligibility.  Any employee of the Company or the Participating
Corporations is eligible to participate in an Offering Period (as hereinafter
defined) under this Plan except the following:

(a)  employees who are not employed by the Company or a Participating
Corporation for at least two (2) weeks prior to the beginning of such Offering
Period or prior to such other time period as specified by the Committee;

(b)  employees who are customarily employed for twenty (20) hours or less per
week;

(c)  employees who are customarily employed for five (5) months or less in a
calendar year;

(d)  employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, own stock or
hold options to purchase stock





--------------------------------------------------------------------------------

 



possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or any of its Participating Corporations
or who, as a result of being granted an option under this Plan with respect to
such Offering Period, would own stock or hold options to purchase stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or any of its Participating Corporations;

(e)  employees who do not meet any other eligibility requirements that the
Committee may choose to impose (within the limits permitted by the Code); and

(f)  individuals who provide services to the Company or any of its Participating
Corporations as independent contractors who are reclassified as common law
employees for any reason except for federal income and employment tax purposes.

5.       Offering Dates. 

(a)  The offering periods of this Plan (each, an “Offering Period”) may be of up
to twenty-four (24) months duration and shall commence and end at the times
designated by the Committee.  Each Offering Period may consist of up to five (5)
purchase periods (individually, a “Purchase Period”) during which payroll
deductions of Participants are accumulated under this Plan. 

(b)  The initial Offering Period shall commence on the date on which the
Registration Statement covering the initial public offering of shares of the
Company’s Common Stock is declared effective by the U.S. Securities and Exchange
Commission (the “Effective Date”), and shall end with the Purchase Date that
occurs on or prior to the February 14 or August 14 that first occurs six months
or more after the Effective Date.  The initial Offering Period shall consist of
a single Purchase Period.  Thereafter and through August 14, 2009, a six-month
Offering Period shall commence on each February 15 and August 15, with each such
Offering Period also consisting of a single six-month Purchase
Period.  Thereafter, a six-month Offering Period shall commence on each February
22 and August 22, with each such Offering Period consisting of a single
six-month Purchase Period.

(c)  The first business day of each Offering Period is referred to as the
“Offering Date,” however, for the initial Offering Period this shall be the
Effective Date.  The last business day of each Purchase Period is referred to as
the “Purchase Date.”  The Committee shall have the power to change these terms
as provided in Section 25 below.

6.      Participation in this Plan. 

(a)  Any employee who is an eligible employee determined in accordance with
Section 4 immediately prior to the initial Offering Period will be automatically
enrolled in the initial Offering Period under this Plan.  With respect to
subsequent Offering Periods, any eligible employee determined in accordance with
Section 4 will be eligible to participate in this Plan, subject to the
requirement of Section 6(b) hereof and the other terms and provisions of this
Plan.  Eligible employees who meet the eligibility requirements set forth in
Section 4 and who are either automatically enrolled in the initial offering
period or who elect to participate in the this Plan pursuant to Section 6(b) are
referred to herein as a “Participant” or collectively as “Participants.”

(b)  Notwithstanding the foregoing, (i) an eligible employee may elect to
decrease the number of shares of Common Stock that such employee would otherwise
be permitted to purchase for the initial Offering Period under the Plan and/or
purchase shares of Common Stock for the initial Offering Period through payroll
deductions by delivering a subscription agreement to the Company within thirty
(30) days after the filing of an effective registration statement pursuant to
Form S-8 and (ii) the Committee may set a later time for filing the subscription
agreement authorizing payroll deductions for all eligible employees with respect
to a given Offering Period.  With respect to Offering Periods after the initial
Offering Period, a Participant may elect to participate in this Plan by
submitting a subscription



2

--------------------------------------------------------------------------------

 



agreement prior to the commencement of the Offering Period (or such earlier date
as the Committee may determine) to which such agreement relates. 

(c)  Once an employee becomes a Participant in an Offering Period, then such
Participant will automatically participate in the Offering Period commencing
immediately following the last day of such prior Offering Period unless the
Participant withdraws or is deemed to withdraw from this Plan or terminates
further participation in the Offering Period as set forth in Section 11
below.  Such Participant is not required to file any additional subscription
agreement in order to continue participation in this Plan. 

7.      Grant of Option on Enrollment.    Becoming a Participant with respect to
an Offering Period will constitute the grant (as of the Offering Date) by the
Company to such Participant of an option to purchase on the Purchase Date up to
that number of shares of Common Stock of the Company determined by a fraction,
the numerator of which is the amount accumulated in such Participant’s payroll
deduction account during such Purchase Period and the denominator of which
is the lower of (i) eighty-five percent (85%) of the fair market value of a
share of the Company’s Common Stock on the Offering Date (but in no event less
than the par value of a share of the Company’s  Common Stock), or
(ii) eighty-five percent (85%) of the fair market value of a share of the
Company’s  Common Stock on the Purchase Date (but in no event less than the par
value of a share of the Company’s  Common Stock) provided, however, that for the
Purchase Period within the initial Offering Period the numerator shall be
fifteen percent (15%) of the Participant’s compensation for such Purchase Period
and provided, further, that the number of shares of the Company’s Common Stock
subject to any option granted pursuant to this Plan shall not exceed the lesser
of (x) the maximum number of shares set by the Committee pursuant to Section
10(b) below with respect to the applicable Purchase Date, or (y) the maximum
number of shares which may be purchased pursuant to Section 10(a) below with
respect to the applicable Purchase Date.  The fair market value of a share of
the Company’s Common Stock shall be determined as provided in Section 8 below.

8.      Purchase Price.    The purchase price per share at which a share of
Common Stock will be sold in any Offering Period shall be eighty-five percent
(85%) of the lesser of:

(a)  The fair market value on the Offering Date; or

(b)  The fair market value on the Purchase Date.

The term “fair market value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:

(i)  if such Common Stock is then listed on a national securities exchange, its
closing price on the date of determination on the principal national securities
exchange on which the Common Stock is listed or admitted to trading as reported
in The Wall Street Journal or such other source as the Committee deems reliable;
or

(ii)  if such Common Stock is publicly traded but is not admitted to trading on
a national securities exchange, the average of the closing bid and asked prices
on the date of determination as reported in The Wall Street Journal or such
other source as the Committee deems reliable; and

(iii)  with respect to the initial Offering Period, “fair market value” on the
Offering Date shall be the price at which shares of Common Stock are offered to
the public pursuant to the Registration Statement covering the initial public
offering of shares of the Company’s Common Stock.

9.       Payment of Purchase Price; Payroll Deduction Changes; Share Issuances.
   

(a)  The purchase price of the shares is accumulated by regular payroll
deductions made during each Offering Period.  The deductions are made as a
percentage of the Participant’s compensation in one percent (1%) increments not
less than one percent (1%), nor greater than fifteen percent (15%) or such



3

--------------------------------------------------------------------------------

 



lower limit set by the Committee.  Compensation shall mean all W-2 cash
compensation categorized by the Company as base salary or regular hourly wages,
and expressly excluding commissions, overtime, shift premiums, bonuses and
incentive compensation, plus draws against commissions, provided,  however, that
for purposes of determining a Participant’s compensation, any election by such
Participant to reduce his or her regular cash remuneration under Sections 125 or
401(k) of the Code shall be treated as if the Participant did not make such
election.  Payroll deductions shall commence on the first payday following the
last Purchase Date (first payday following the effective date of filing with the
U.S. Securities and Exchange Commission a securities registration statement for
the Plan with respect to the initial Offering Period) and shall continue to the
end of the Offering Period unless sooner altered or terminated as provided in
this Plan.

(b)  A Participant may decrease the rate of payroll deductions during an
Offering Period by filing with the Company a new authorization for payroll
deductions, with the new rate to become effective for the next payroll period
commencing after the Company’s receipt of the authorization and continuing for
the remainder of the Offering Period unless changed as described below.  Such
change in the rate of payroll deductions may be made at any time during an
Offering Period, but not more than one (1) decrease may be made effective during
any Purchase Period.  A Participant may increase or decrease the rate of payroll
deductions for any subsequent Offering Period by filing with the Company a new
authorization for payroll deductions prior to the beginning of such Offering
Period, or such other time period as specified by the Committee.

(c)  A Participant may reduce his or her payroll deduction percentage to zero
during an Offering Period by filing with the Company a request for cessation of
payroll deductions.  Such reduction shall be effective beginning with the next
payroll period after the Company’s receipt of the request and no further payroll
deductions will be made for the duration of the Offering Period.  Payroll
deductions credited to the Participant’s account prior to the effective date of
the request shall be used to purchase shares of Common Stock of the Company in
accordance with Section (e) below.  A reduction of the payroll deduction
percentage to zero shall be treated as such Participant’s withdrawal from such
Offering Period, and the Plan, effective as of the day after the next Purchase
Date following the filing date of such request with the Company.

(d)  All payroll deductions made for a Participant are credited to his or her
account under this Plan and are deposited with the general funds of the
Company.  No interest accrues on the payroll deductions.  All payroll deductions
received or held by the Company may be used by the Company for any corporate
purpose, and the Company shall not be obligated to segregate such payroll
deductions.

(e)  On each Purchase Date, so long as this Plan remains in effect and provided
that the Participant has not submitted a signed and completed withdrawal form
before that date which notifies the Company that the Participant wishes to
withdraw from that Offering Period under this Plan and have all payroll
deductions accumulated in the account maintained on behalf of the Participant as
of that date returned to the Participant, the Company shall apply the funds then
in the Participant’s account to the purchase of whole shares of Common Stock
reserved under the option granted to such Participant with respect to the
Offering Period to the extent that such option is exercisable on the Purchase
Date.  The purchase price per share shall be as specified in Section 8 of this
Plan.  Any amount remaining in a Participant’s account on a Purchase Date which
is less than the amount necessary to purchase a full share of the Company’s
Common Stock shall be carried forward, without interest, into the next Purchase
Period or Offering Period, as the case may be.  In the event that this Plan has
been oversubscribed, all funds not used to purchase shares on the Purchase Date
shall be returned to the Participant, without interest.  No Common Stock shall
be purchased on a Purchase Date on behalf of any employee whose participation in
this Plan has terminated prior to such Purchase Date.

(f)  As promptly as practicable after the Purchase Date, the Company shall issue
shares for the Participant’s benefit representing the shares purchased upon
exercise of his or her option.





4

--------------------------------------------------------------------------------

 



 

(g)  During a Participant’s lifetime, his or her option to purchase shares
hereunder is exercisable only by him or her.  The Participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised.

10.       Limitations on Shares to be Purchased.

(a)  No Participant shall be entitled to purchase stock under any Offering
Period at a rate which, when aggregated with such Participant’s rights to
purchase stock, that are also outstanding in the same calendar year(s) (whether
under other Offering Periods or other employee stock purchase plans of the
Corporate Group), exceeds $25,000 in fair market value, determined as of the
Offering Date, (or such other limit as may be imposed by the Code) for each
calendar year in which such Offering Period is in effect (hereinafter the
“Maximum Share Amount”).  The Company shall automatically suspend the payroll
deductions of any Participant as necessary to enforce such limit provided that
when the Company automatically resumes such payroll deductions, the Company must
apply the rate in effect immediately prior to such suspension.  In addition to
the foregoing monetary limit, the Committee may, in its sole discretion, set a
maximum number of shares which may be purchased by all Participants on an
aggregate basis during any Offering Period (hereinafter, the “Maximum Offering
Period Share Amount”), which shall then be the Maximum Offering Period Share
Amount for subsequent Offering Periods.  If a new Maximum Offering Period Share
Amount is set, then all Participants must be notified of such Maximum Offering
Period Share Amount prior to the commencement of the next Offering Period for
which it is to be effective.  The Maximum Offering Period Share Amount shall
continue to apply with respect to all succeeding Offering Periods unless revised
by the Committee as set forth above.  If the number of Shares to be purchased on
a Purchase Date by all Participants exceeds the number of shares that comprise
the Maximum Offering Period Share Amount, then the number of shares to be
purchased shall be allocated on a pro-rata basis in as uniform a manner as shall
be reasonably practicable and as the Committee shall determine to be
equitable.  In such event, the Company shall give written notice of such
allocation to affected Participants.

(b)  The Committee may, in its sole discretion, set a lower maximum number of
shares which may be purchased by any Participant during any Offering Period than
that determined under Section 10(a) above, which shall then be the Maximum Share
Amount for subsequent Offering Periods.  If a new Maximum Share Amount is set,
then all Participants must be notified of such Maximum Share Amount prior to the
commencement of the next Offering Period for which it is to be effective.  The
Maximum Share Amount shall continue to apply with respect to all succeeding
Offering Periods unless revised by the Committee as set forth above. 

(c)  If the number of shares to be purchased on a Purchase Date by all
Participants exceeds the number of shares then available for issuance under this
Plan, then the Company will make a pro rata allocation of the remaining shares
in as uniform a manner as shall be reasonably practicable and as the Committee
shall determine to be equitable.  In such event, the Company shall give written
notice of such reduction of the number of shares to be purchased under a
Participant’s option to each Participant affected.

(d)  Any payroll deductions accumulated in a Participant’s account which are not
used to purchase stock due to the limitations in this Section 10, and not
covered by Section 9(e), shall be returned to the Participant as soon as
practicable after the end of the applicable Purchase Period, without interest.

11.       Withdrawal.

(a)  Each Participant may withdraw from an Offering Period under this Plan by
signing and delivering to the Company a written notice to that effect on a form
provided for such purpose by the Company.  Such withdrawal may be elected at any
time prior to the end of an Offering Period, or such other time period as
specified by the Committee.

(b)  Upon withdrawal from this Plan, the accumulated payroll deductions shall be
returned to the



5

--------------------------------------------------------------------------------

 



withdrawn Participant, without interest, and his or her interest in this Plan
shall terminate.  In the event a Participant voluntarily elects to withdraw from
this Plan, he or she may not resume his or her participation in this Plan during
the same Offering Period, but he or she may participate in any Offering Period
under this Plan which commences on a date subsequent to such withdrawal by
filing a new authorization for payroll deductions in the same manner as set
forth in Section 6 above for initial participation in this Plan.

12.       Termination of Employment.    Termination of a Participant’s
employment for any reason, including retirement, death, disability, or the
failure of a Participant to remain an eligible employee of the Company or of a
Participating Corporation, immediately terminates his or her participation in
this Plan.  In such event, accumulated payroll deductions credited to the
Participant’s account will be returned to him or her or, in the case of his or
her death, to his or her legal representative, without interest.  For purposes
of this Section 12, an employee will not be deemed to have terminated employment
or failed to remain in the continuous employ of the Company or of a
Participating Corporation in the case of sick leave, military leave, or any
other leave of absence approved by the Company; provided that such leave is for
a period of not more than ninety (90) days or reemployment upon the expiration
of such leave is guaranteed by contract or statute.

13.       Return of Payroll Deductions.    In the event a Participant’s interest
in this Plan is terminated by withdrawal, termination of employment or
otherwise, or in the event this Plan is terminated by the Board, the Company
shall deliver to the Participant all accumulated payroll deductions credited to
such Participant’s account.  No interest shall accrue on the payroll deductions
of a Participant in this Plan.

14.       Capital Changes.    In the event that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Common Stock or other securities of the Company, or
other change in the corporate structure of the Company affecting the Common
Stock such that an adjustment is determined by the Committee (in its sole
discretion) to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust the
number and class of Common Stock which may be delivered under the Plan, the
purchase price per share and the number of shares of Common Stock covered by
each option under the Plan which has not yet been exercised, and the numerical
limits of Sections 1 and 10 shall be proportionately adjusted.

15.       Nonassignability.    Neither payroll deductions credited to a
Participant’s account nor any rights with regard to the exercise of an option or
to receive shares under this Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 22 below) by the Participant.  Any such
attempt at assignment, transfer, pledge or other disposition shall be void and
without effect.

16.       Reports.    Individual accounts will be maintained for each
Participant in this Plan.  Each Participant shall receive promptly after the end
of each Purchase Period a report of his or her account setting forth the total
payroll deductions accumulated, the number of shares purchased, the per share
price thereof and the remaining cash balance, if any, carried forward to the
next Purchase Period or Offering Period, as the case may be.

17.       Notice of Disposition.    Each Participant shall notify the Company in
writing if the Participant disposes of any of the shares purchased in any
Offering Period pursuant to this Plan if such disposition occurs within two (2)
years from the Offering Date or within one (1) year from the Purchase Date on
which such shares were purchased (the “Notice Period”).  The Company may, at any
time during the Notice Period, place a legend or legends on any certificate
representing shares acquired pursuant to this Plan requesting the Company’s
transfer agent to notify the Company of any transfer of the shares.  The
obligation of the Participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.





6

--------------------------------------------------------------------------------

 



 

18.       No Rights to Continued Employment.    Neither this Plan nor the grant
of any option hereunder shall confer any right on any employee to remain in the
employ of the Company or any Participating Corporation, or restrict the right of
the Company or any Participating Corporation to terminate such employee’s
employment.

19.       Equal Rights And Privileges.    All eligible employees shall have
equal rights and privileges with respect to this Plan so that this Plan
qualifies as an “employee stock purchase plan” within the meaning of Section 423
or any successor provision of the Code and the related regulations.  Any
provision of this Plan which is inconsistent with Section 423 or any successor
provision of the Code shall, without further act or amendment by the Company,
the Committee or the Board, be reformed to comply with the requirements of
Section 423.  This Section 19 shall take precedence over all other provisions in
this Plan.

20.       Notices.    All notices or other communications by a Participant to
the Company under or in connection with this Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.

21.       Term; Stockholder Approval.    This Plan will become effective on the
Effective Date.  This Plan shall be approved by the stockholders of the Company,
in any manner permitted by applicable corporate law, within twelve (12) months
before or after the date this Plan is adopted by the Board.  No purchase of
shares that are subject to such stockholder approval before becoming available
under this Plan shall occur prior to stockholder approval of such shares and the
Board or Committee may delay any Purchase Date and postpone the commencement of
any Offering Period subsequent to such Purchase Date as deemed necessary or
desirable to obtain such approval (provided that if a Purchase Date would occur
more than twenty-four (24) months after commencement of the Offering Period to
which it relates, then such Purchase Date shall not occur and instead such
Offering Period shall terminate without the purchase of such shares and
Participants in such Offering Period shall be refunded their contributions
without interest).  This Plan shall continue until the earlier to occur of (a)
termination of this Plan by the Board (which termination may be effected by the
Board at any time pursuant to Section 25 below), or (b) the issuance of all of
the shares of Common Stock reserved for issuance under this Plan. .

22.       Designation of Beneficiary.

(a)  A Participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the Participant’s account under this
Plan in the event of such Participant’s death subsequent to the end of a
Purchase Period but prior to delivery to him of such shares and cash.  In
addition, a Participant may file a written designation of a beneficiary who is
to receive any cash from the Participant’s account under this Plan in the event
of such Participant’s death prior to a Purchase Date.

(b)  Such designation of beneficiary may be changed by the Participant at any
time by written notice.  In the event of the death of a Participant and in the
absence of a beneficiary validly designated under this Plan who is living at the
time of such Participant’s death, the Company shall deliver such shares or cash
to the executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares or cash to the spouse or
to any one or more dependents or relatives of the Participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

23.       Conditions Upon Issuance of Shares; Limitation on Sale of
Shares.    Shares shall not be issued with respect to an option unless the
exercise of such option and the issuance and delivery of such shares pursuant
thereto shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange or automated



7

--------------------------------------------------------------------------------

 



quotation system upon which the shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

24.       Applicable Law.    The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of Delaware.

25.       Amendment or Termination.    The Committee, in its sole discretion,
may amend, suspend, or terminate the Plan, or any part thereof, at any time and
for any reason. If the Plan is terminated, the Committee, in its discretion, may
elect to terminate all outstanding Offering Periods either immediately or upon
completion of the purchase of shares of Common Stock on the next Purchase Date
(which may be sooner than originally scheduled, if determined by the Committee
in its discretion), or may elect to permit Offering Periods to expire in
accordance with their terms (and subject to any adjustment pursuant to
Section 14). If an Offering Period is terminated prior to its
previously-scheduled expiration, all amounts then credited to Participants’
accounts for such Offering Period, which have not been used to purchase shares
of the Company’s Common Stock, shall be returned to those Participants (without
interest thereon, except as otherwise required under local laws) as soon as
administratively practicable. Further, the Committee will be entitled to change
the Offering Periods, limit the frequency and/or number of changes in the amount
withheld during an Offering Period, establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, permit payroll
withholding in excess of the amount designated by a Participant in order to
adjust for delays or mistakes in the administration of the Plan, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of the Company’s
Common Stock for each Participant properly correspond with amounts withheld from
the Participant’s base salary or regular hourly wages, and establish such other
limitations or procedures as the Committee determines in its sole discretion
advisable which are consistent with the Plan. Such actions will not require
stockholder approval or the consent of any Participants.  However, no amendment
shall be made without approval of the stockholders of the Company (obtained in
accordance with Section 21 above) within twelve (12) months of the adoption of
such amendment (or earlier if required by Section 21) if such amendment would:
(a) increase the number of shares that may be issued under this Plan; or (b)
change the designation of the employees (or class of employees) eligible for
participation in this Plan.

26.       Corporate Transactions. 

(a)  In the event of a Corporate Transaction (as defined below), each
outstanding right to purchase Company Common Stock will be assumed or an
equivalent option substituted by the successor corporation or a parent or a
subsidiary of the successor corporation.  In the event that the successor
corporation refuses to assume or substitute for the purchase right, the Offering
Period with respect to which such purchase right relates will be shortened by
setting a new Purchase Date (the “New Purchase Date” and will end on the New
Purchase Date.  The New Purchase Date shall occur on or prior to the
consummation of the Corporate Transaction.

(b)  “Corporate Transaction” means the occurrence of any of the following
events: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; or  (ii) the consummation
of the sale or disposition by the Company of all or substantially all of the
Company’s assets; or (iii) the consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.

8

--------------------------------------------------------------------------------